DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot et al. (US 2009/0313690) in view of Segal (US 2006/0050736).

Regarding claim 1, Bichot discloses a method for a first node disposed in a network environment (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2), the method comprising: 
a. sending data to a second node through tunnels in a first tunnel group (Bichot, paragraph [0036], lines 23-28, tunnel for each data packet exchanged; paragraph [0050], lines 24-26, first tunnel); 
wherein the first tunnel group comprises at least two first tunnels (Bichot, Fig. 4, tunnels 1…n; paragraph [0037], there are n distinct tunnels between the pair of communication nodes, with a tunnel for each access to the destination node; The Examiner interprets that multiple tunnels are used for multiple uplink accesses and multiple downlink accesses, respectively (as discussed in paragraph [0004] of Bichot), comprise the claimed first and second tunnel groups); 
wherein the at least two first tunnels are only allowed to be in the first tunnel group; and wherein the at least two first tunnels in the first tunnel group are satisfied with a first condition (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], satellite [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite], condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance such as bandwidth, statistics of use, delay; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
b. receiving data from the second node through tunnels in a second tunnel group (Bichot, paragraph [0036], lines 23-28, tunnel for each data packet exchanged; paragraph [0050], lines 41-43); 
wherein the second tunnel group comprises at least two second tunnels (Bichot, Fig. 4, tunnels 1…n; paragraph [0037], there are n distinct tunnels between the pair of communication nodes, with a tunnel for each access to the destination node; The Examiner interprets that multiple tunnels used for multiple uplink accesses and multiple downlink accesses, respectively (as discussed in paragraph [0004] of Bichot), comprise the claimed first and second tunnel groups); 
wherein the at least two second tunnels are only allowed to be in the second tunnel group; and wherein the at least two second tunnels in the first tunnel group are satisfied with a second condition (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], satellite high-speed connection and terrestrial low-speed connection [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite], condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance such as bandwidth, statistics of use, delay; paragraph [0045], 802.11; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; ; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
c. receiving a configuration (Bichot, paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
wherein the configuration is to assign priority for each tunnel in the first tunnel group and each tunnel of in the second tunnel group (Bichot, paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); and
d. determining performance of each tunnel in the first tunnel group and performance of each tunnel in the second tunnel group (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links): 
i. when performance of a tunnel in the first tunnel group is satisfied, starting usage of the tunnel in the first tunnel group to send data to the second node (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); 
ii. when the performance of the tunnel in the first tunnel group is not satisfied with the first threshold, stopping the usage of the tunnel in the first tunnel group to send data to the second node (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links);
iii. when performance of a tunnel in the second tunnel group is satisfied, starting usage of the tunnel  in the second tunnel to receive data from the second node (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); and
iv. when the performance of the tunnel in the second tunnel group is not satisfied with the second threshold, stopping the usage of the tunnel in the second tunnel group to receive data from the second node (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links);
wherein: 
at least one tunnel in the first tunnel group is established through a satellite modem (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite]; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic); Application No. 16/411,057Docket No. P5212324C p. 3 
at least one tunnel in the second tunnel group is established through a cellular modem (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite]; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0045], 802.11; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic);
each of the first condition and the second condition is based on at least one of:  a coverage, a performance, a traffic congestion, and a latency sensitivity (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], dynamically collect statistics about the links such as error rate, travel time, bandwidth);
the tunnels in the first tunnel group and the tunnels in the second tunnel group are formed using (i) at least two network interfaces of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10; Fig. 4, tunnels 1 to n;) and at least one network interface of the second node (Bichot; Fig. 4, tunnels 1 to n; paragraph [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway), or (ii) at least one network interface of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10; Fig. 4, tunnels 1 to n) and at least two network interfaces of the second node (Bichot, Fig. 4, tunnels 1 to n; paragraph [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway);
and each of the first threshold and the second threshold is based on at least one of: a packet delay, a bandwidth, a throughput, a packet loss, a packet drop, a power consumption, a signal noise ratio, a round-trip time, an interference level, an error rate, a quality of service, a queuing delay, and a packet jitter (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic).

Bichot does not explicitly disclose a threshold for tunnel performance.

Segal discloses sending data to the second node through tunnels in a first tunnel group and second tunnel group (Segal, paragraphs [0002] - [0003], limited capacity is based on being geographically located in rural areas; paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0030], lines 1-8, IP tunnel);
wherein the at least two first tunnels are only allowed to be in the first tunnel group; and wherein the at least two first tunnels in the first tunnel group are satisfied with a first condition (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority);
wherein the at least two second tunnels are only allowed to be in the second tunnel group; and wherein the at least two second tunnels in the first tunnel group are satisfied with a second condition (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority);
receiving a configuration (Segal, paragraph [0068], forwarding behavior configured through management interface; paragraph [0070], customers may use higher performance route for a premium); 
wherein the configuration is to assign priority for each tunnel (Segal, paragraph [0070], higher performance terrestrial route used based on customer priority, application priority);
d. determining performance of each tunnel in the first tunnel group and performance of each tunnel in the second tunnel group (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority): 
i. when performance of a tunnel in the first tunnel group is satisfied with a first threshold, starting usage of the tunnel in the first tunnel group to send data to the second node (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); 
ii. when the performance of the tunnel in the first tunnel group is not satisfied with the first threshold, stopping the usage of the tunnel in the first tunnel group to send data to the second node (Segal, paragraph [0016], sessions terminate based on link failure; paragraph [0019], lines 9-12, allowable delay limitations [thresholds]);
iii. when performance of a tunnel in the second tunnel group is satisfied, starting usage of the tunnel  in the second tunnel to receive data from the second node (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority);
iv. when the performance of the tunnel in the second tunnel group is not satisfied with the second threshold, stopping the usage of the tunnel in the second tunnel group to receive data from the second node (Segal, paragraph [0016], sessions terminate based on link failure; paragraph [0019], lines 9-12, allowable delay limitations [thresholds]);
wherein: 
at least one tunnel in the first tunnel group is established through a satellite modem (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite]; paragraph [0070], higher performance route used based on customer priority, application priority); Application No. 16/411,057Docket No. P5212324C p. 3 
at least one tunnel in the second tunnel group is established through a cellular modem (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications [the claimed first group is interpreted to be via satellite and the claimed second group is interpreted to be not via satellite]; paragraph [0070], higher performance route used based on customer priority, application priority);
each of the first condition and the second condition is based on at least one of:  a coverage, a performance, a traffic congestion, and a latency sensitivity (Segal, paragraphs [0002] - [0003], limited capacity is based on being geographically located in rural areas; paragraph [0019], selecting terrestrial or satellite routes according to latency requirements; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0030], lines 1-8, IP tunnel);
the tunnels in the first tunnel group are satisfied with a first condition (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); 
the tunnels in the second tunnel group are satisfied with a second condition (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use thresholds for tunnel performance in the invention of Bichot.  The motivation to combine the references would have been to improve communications. 

Regarding claim 2, Bichot in view of Segal discloses the method according to claim 1, further comprising: when the performance of more than one tunnel in the first tunnel group is satisfied with the first threshold, selecting a tunnel with a higher priority in the first tunnel group to send data to the second node (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic) (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority).

Regarding claim 3, Bichot in view of Segal discloses the method of claim 1, further comprising: when the performance of more than one tunnel in the second tunnel group is satisfied with the second threshold, selecting a tunnel with a higher priority in the second tunnel group to receive data from the second node (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic) (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority).

Regarding claim 4, Bichot in view of Segal discloses the method of claim 1, further comprising aggregating at least one tunnel in the first tunnel group and at least one tunnel in the second tunnel group to form one aggregated tunnel (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, tunnel for each data packet exchanged are jointly used in a multi-link; paragraph [0050], lines 24-26, multi-link).  

Regarding claim 5, Bichot in view of Segal discloses the method of claim 1, wherein the configuration is to select (i) the at least two network interfaces of the first node and the at least one network interface of the second node, or (ii) the at least one network interface of the first node and the at least two network interfaces of the second node to form the tunnels in the first tunnel group and the tunnels in the second tunnel group (Bichot, Fig. 3, interface 1, interface 2; Fig. 5, interfaces; paragraph [0005], share different accesses; paragraph [0038], one address per access, each address corresponding to an interface connecting it to the network; paragraph [0047], interfaces). 

Regarding claim 8, Bichot in view of Segal discloses the method of claim 1, wherein the data sent at step (a) and the data received at step (b) are encapsulated in respective Internet Protocol (IP) packets (Bichot, paragraph [0002], IP packets). 
Regarding claim 9, Bichot in view of Segal discloses the method of claim 1, further comprising: 
when one or more tunnels in the first tunnel group are not satisfied with the first condition, stopping usage of the one or more tunnels in the first tunnel group to send the data at step (a) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic).  

Regarding claim 10, Bichot in view of Segal discloses the method of claim 1, further comprising: 
when one or more tunnels in the second tunnel group are not satisfied with the second condition, stopping usage of the one or more tunnels in the second tunnel group to receive the data at step (b) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic).  


Claims 11-15 and 18-20 are rejected under substantially the same rationale as claims 1-5 and 8-10.  Bichot additionally discloses a plurality of network interfaces (Fig. 3, interfaces 3.8 & 3.10); at least one processing unit (paragraph [0050], line 14, processed); at least one main memory (paragraph [0050], line 13, stores); at least one secondary storage storing program instructions  executable by the at least one processing unit (paragraph [0045], line 1, software).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot in view of Segal, and further in view of Chen et al. (US 2013/0084878).

Regarding claim 6, Bichot in view of Segal discloses the method of claim 5, wherein the configuration is received from a user (Segal, paragraph [0068], forwarding behavior configured through management interface; paragraph [0070], customers may use higher performance route for a premium).  Bichot does not explicitly disclose, but Chen discloses the user enters the configuration through a webpage (Chen, paragraph [0036], user interface for ranking network priority provided by a web server).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the user interface of Chen for configuring the invention of Bichot.  The motivation to combine the references would have been to provide the configuration to the network. 

Claim 16 is rejected under substantially the same rationale as claim 6.  


Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 17, Bichot in view of Segal discloses the method of claim 1.  Bichot and Segal do not explicitly disclose, and it would not have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send at least one tunnel management message to the second node to manage the tunnels in the first tunnel group and the tunnels in the second tunnel group; wherein: the at least one tunnel management message comprises a tunnel identity field and an instruction field; the tunnel identity field comprises identities of the tunnels in the first tunnel group and identities of the tunnels in the second tunnel group; and the instruction field comprises information that the at least two first tunnels belong to the first tunnel group and the at least two second tunnels belong to the second tunnel group.


Response to Arguments
Applicant's arguments filed February 20, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because the cited references allegedly do not disclose that a tunnel is only allowed to be in one tunnel group.  However, this is incorrect.  Both Bichot (paragraph [0004]) and Segal (paragraph [0019]) disclose a group of satellite tunnel and a separate group of terrestrial tunnels.  A tunnel cannot be both a satellite tunnel and a terrestrial tunnel.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466